Per Curiam.
There is no appearance of fraud in this case. The Court of Common Pleas must have known, that David Fisler was a creditor, because Graff was imprisoned at his suit. Fisler had notice of the°application for discharge, in the manner prescribed by the Court, viz. by advertisement in the newspapers, and might have objected. He was not injured by the omission of his name in the petition. We must suppose, that the Court of Common Pleas were satisfied, that their order for giving notice had been complied with. The proceedings, therefore, are complete, and the defendant having been discharged, was not liable to be arrested again for the same debt. This Court directs, that Richard Graff be discharged from imprisonment.
Prisoner discharged.